PER CURIAM.
Gianna Sheinheit appeals a final judgment for damages and a permanent injunction. First, we conclude that the order striking the appellant’s pleadings is supported by the record and within the discretion allowed by Mercer v. Raine, 443 So.2d *597944 (Fla.1984). We affirm the order denying the motion for disqualification on authority of Fischer v. Knuck, 497 So.2d 240 (Fla.1986) and Dura-Stress, Inc. v. Law, 634 So.2d 769 (Fla. 5th DCA 1994). The denial of the motion for continuance was within the court’s discretion. The record supports the entry of the permanent injunction.
Affirmed.